Citation Nr: 1034681	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  08-03 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1995 to August 
2000 and from June 2001 to January 2006.   

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a June 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas which 
denied service connection for migraine headaches and PTSD.  The 
Veteran appealed the rating decision.  In a December 2007 
statement, the Veteran withdrew her appeal for the issue of 
service connection for migraine headaches.  She then perfected 
the appeal only regarding service connection for PTSD. 

In August 2010, the Veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge and accepted 
such hearing in lieu of an in-person hearing before a Veterans 
Law Judge.  A transcript of this hearing is of record.

The review of the record reveals different diagnoses of 
psychiatric disabilities including diagnoses of PTSD, adjustment 
disorder with depressed mood, anxiety disorder, and depressive 
disorder with issues of mood.  The United States Court of Appeals 
for Veterans Claims (Court) has held that claims for service 
connection for PTSD may encompass claims for service connection 
for all diagnosed psychiatric disabilities.  Clemons v. Shinseki, 
23 Vet. App. 1, 5 (2009).  Accordingly, the Board has rephrased 
the issue above to be entitlement to service connection for an 
acquired psychiatric disability, claimed as posttraumatic stress 
disorder (PTSD), in order to comply with the Court's holding.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

The Board notes that, effective July 13, 2010, the Code of 
Federal Regulations governing claims for service connection for 
PTSD was amended.  See 75 Fed. Reg. 39843 (July 13, 2010).  Under 
the new amendment, if a Veteran's claimed stressor relates to 
fear of hostile military or terrorist activity, then lay 
testimony may establish the occurrence of the claimed in-service 
stressor, absent clear and convincing evidence to the contrary, 
if 1) a VA psychiatrist or psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of PTSD and 
that the symptoms are related to the claimed stressor; and 2) the 
claimed stressor is consistent with the places, types, and 
circumstances of the Veteran's service.  75 Fed. Reg. 39843 (July 
13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)).

The Veteran's DD Form 214 reflects that she served in Kuwait and 
Qatar from February 2003 to August 2003.  The Veteran's reported 
stressors include alleged in-service personal assaults and fear 
of scud missile attacks and riding in convoys.  In April 2007, 
the Veteran submitted a statement describing three in-service 
incidents of personal assault.  The Veteran further reported that 
she did not tell anyone of the incidents described and did not 
identify any other sources that could corroborate the claimed 
incidents.  No personal assault stressor has been verified.  
According to an October 2007 VA treatment report, the Veteran 
recalled having fear of receiving injury or death by missiles, 
and fear of vehicle blowing up or being attacked.  During the 
2010 hearing, the Veteran reported that scud missiles were not 
deployed at the time, but the fear of them was there.  Since the 
Veteran reported stressors relating to fear of hostile military 
or terrorist activity, additional development is deemed 
necessary.  Specifically, a VA psychiatric examination is 
necessary to confirm whether the claimed stressor regarding fear 
of hostile military or terrorist activity is adequate to support 
a diagnosis of PTSD and whether the Veteran's symptoms are 
related to the claimed stressor.

VA treatment records indicate diagnoses of PTSD and indicate that 
her PTSD is related to sexual abuse as a child. However, no post 
service treatment records sufficiently address the question of 
whether an acquired psychiatric disorder, to include PTSD, 
adjustment disorder with depressed mood, anxiety disorder, and 
depressive disorder with issues of mood, is related to service.

As noted in the Introduction, Clemons requires that all currently 
diagnosed mental disorders be considered even if the Veteran is 
only claiming service connection for PTSD.  Clemons, supra.  The 
record reflects diagnoses of PTSD, adjustment disorder with 
depressed mood, anxiety disorder, and depressive disorder with 
issues of mood.  As such, the VA psychiatric examination report 
should include discussion as to the nature and etiology of any 
present psychiatric disorders.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to give her an 
opportunity to provide any additional 
specific information she may have concerning 
her claimed in-service stressors.  She should 
be asked to provide as much information as 
possible, particularly dates and places.  She 
should be again advised that she may provide 
corroborating evidence of the alleged 
personal assault in service from alternate 
sources.  The RO should note in the record 
the responses provided by the Veteran. 

2.  Obtain all outstanding records of the 
Veteran's treatment for any acquired 
psychiatric disability, to include PTSD, 
adjustment disorder with depressed mood, 
anxiety disorder, and depressive disorder 
with issues of mood, from VA medical 
facilities and any other non-VA medical 
facility identified by the Veteran.  All VA 
outpatient treatment records dated from 
January 2008 to the present should be 
obtained.  All record obtained should be 
associated with the claims file.

3.  After receipt of any additional records, 
schedule the Veteran for an examination to 
determine the nature, extent, and etiology of 
an acquired psychiatric disorder, to include 
PTSD, adjustment disorder with depressed 
mood, anxiety disorder, and depressive 
disorder with issues of mood.  Prior to the 
examination, the claims folder must be made 
available to the psychiatrist for review of 
the case.  A notation to the effect that this 
record review took place should be included 
in the report of the psychiatrist.  The 
examiner should elicit from the Veteran a 
detailed history regarding the onset and 
progression of relevant symptoms.  All 
indicated tests and studies, including 
psychological testing, if necessary, are to 
be performed and the examiner should review 
the results of any testing prior to 
completing the report.  Advise the 
psychiatrist of any reported "fear or 
hostile military or terrorist activity" and 
of any verified stressor(s).

a.  Any diagnosis of PTSD must be in 
accordance with the Diagnostic and 
Statistical Manual of Mental Disorders (4th 
ed.) of the American Psychiatric Association 
(DSM-IV).  If PTSD is diagnosed, the examiner 
should identify the specific stressor(s) that 
support the diagnosis.  The examiner should 
specifically address whether any claimed 
stressor regarding fear of hostile military 
or terrorist activity is adequate to support 
a diagnosis of PTSD and whether the Veteran's 
symptoms are related to the claimed stressor.  
If the supporting stressors include a 
personal or sexual assault, the examiner 
should provide an opinion as to whether it is 
at least as likely as not (i.e., there is a 
50 percent or greater probability) that the 
in-service stressful experience described by 
the Veteran occurred.  The examiner should 
address whether it is more likely than not 
(i.e., to a degree of probability greater 
than 50 percent), at least as likely as not 
(i.e., a probability of 50 percent), or 
unlikely (i.e., a probability of less than 50 
percent) that PTSD is a result of one or more 
verified in-service stressor including the 
claimed personal assault during service.  If 
the Veteran does not meet the criteria for a 
diagnosis of PTSD, the examiner should 
explain why.

b. The examiner should also address whether 
it is more likely than not (i.e., to a degree 
of probability greater than 50 percent), at 
least as likely as not (i.e., a probability 
of 50 percent), or unlikely (i.e., a 
probability of less than 50 percent) that any 
other diagnosed acquired psychiatric disorder 
is related to service.

A rationale for any opinion advanced should 
be provided. If an opinion cannot be formed 
without resorting to mere speculation, the 
examiner should so state and provide a reason 
for such conclusion.  Any opinion provided 
should include a discussion of the medical 
evidence of record.  The basis for the 
conclusions reached should be stated in full, 
and any diagnosis or opinion contrary to 
those already of record should be reconciled, 
to the extent possible.  A copy of the 
examination report and opinion should be 
associated with the Veteran's VA claims 
folder.

4.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, readjudicate 
the claim, in consideration of the amended 
regulation, by evaluating all evidence 
obtained after the last supplemental 
statement of the case (SSOC) was issued.  If 
any benefit sought remains denied, the RO 
should issue an appropriate SSOC and afford 
the Veteran and her representative the 
opportunity to respond.  The case should then 
be returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


